number release date id office uilc cca-327160-09 ---------------------------- from ---------------------------------- sent friday date pm to ------------------ cc subject re question for you per my voicemail in cheek the supreme court clarified prior decisions in united_states v bishop 412_us_246 and 429_us_10 stating that willfulness is the voluntary intentional violation of a known legal duty willfulness article doc kb attachment proof of willfulness ---------------------- ---------------------------------------------------------------------- often a criminal tax case turns on the taxpayer’s mens rea intent or motive in the criminal tax world a taxpayer’s criminal intent is referred to as willfulness willfulness must be proven beyond a reasonable doubt in each criminal tax case and may make prosecution of criminal tax cases more difficult than other types of criminal prosecution generally ignorance of criminal laws is not a defense to prosecution 98_us_145 however in the supreme court set criminal tax laws apart from other criminal statutes by providing that ignorance of the law is a defense to a criminal tax prosecution see 290_us_389 allowing ignorance of the law as a defense to criminal tax prosecution is due in large part to the complexity of the tax laws 498_us_192 since then courts have required the prosecution to demonstrate that the defendant was aware of the tax laws until courts stated the standard for willfulness in a variety of ways generally including a bad faith or evil motive element in cheek the supreme court clarified prior decisions in united_states v bishop 412_us_246 and 429_us_10 stating that willfulness is the voluntary intentional violation of a known legal duty cheek cheek an airline pilot who had repeatedly failed to file income_tax returns and progressively lowered the amount of money withheld from his wages argued at trial that the sixteenth_amendment does not authorize a tax on wages the supreme court recognized that the argument was frivolous cheek pincite however cheek also argued that a good-faith misunderstanding of the law or a good-faith belief that one is not violating the law is a defense to willfulness in the end along with setting the willfulness standard as a voluntary intentional violation of a known legal duty the supreme court also made it clear that whether the defendant has a good_faith belief that he is not violating tax statutes is subjective and a question for the jury in other words even if the defendant puts forth patently frivolous arguments as cheek did the jury is required to determine whether the defendant has a good_faith belief that he was not violating the tax laws the supreme court noted though the more unreasonable the misunderstandings or arguments are the more likely a jury will find them to be simple disagreements with a known legal duty cheek pincite therefore since cheek the prosecution has been required to show proof that the defendant was aware of the internal_revenue_code irc requirements and voluntarily and intentionally violated the requirements and the jury must evaluate any good_faith belief argument asserted by the defendant cryer and kuglin in the cheek dissenting opinion justices blackmun and marshall stated that the court’s opinion will encourage taxpayers to cling to frivolous views of the law in the hope of convincing a jury of their sincerity cheek pincite the dissent’s view that cheek may cause criminal tax violators to cling to frivolous views may have in part come true recently a jury acquitted tommy cyrer a practicing attorney of two counts of tax_evasion charges mr cryer argued that he was unable to find where the irc holds him liable for income taxes the jury acquitted apparently finding that he had a good-faith belief that he was not liable for income taxes and therefore he did not willfully violate the income_tax laws in vernice kuglin a fedex airline pilot was indicted on six counts of tax_evasion at trial kuglin stated that she had written letters to the irs requesting information on why she had to pay income taxes and that the irs did not respond she also argued that she did not know where the irc holds her liable for income taxes the jury also acquitted kuglin apparently finding that she had a good- faith belief that she was not required to pay income taxes and therefore she did not willfully violate the tax laws cheek cryer and kuglin each asserted frivolous legal arguments which are made by individuals and groups who oppose compliance with the federal tax laws the irs restructuring and reform act of prohibits the irs from classifying taxpayers who assert frivolous arguments as tax protesters other common frivolous arguments are the filing of a tax_return and payment of tax is voluntary a zero return will reduce your federal_income_tax liability a taxpayer is not a citizen_of_the_united_states wages are not income a taxpayer is not a person as defined by the irc and thus not subject_to the federal_income_tax laws and the 16th amendment was not properly ratified see irs publication the truth about frivolous tax arguments date these arguments have repeatedly been recognized by the courts as frivolous and as such are rarely successful while cheek cryer and kuglin were successful the irs wins of its criminal tax cases indeed on remand and retrial cheek was convicted and the conviction was upheld by the seventh circuit see 3_f3d_1057 7th cir it should be noted that kuglin after being acquitted of criminal charges entered into an agreement with the irs to pay more than half a million in back taxes and penalties kuglin v commissioner docket no see tnt date the irs website lists several other recent victories including on date in honolulu hi john david van hove also known as johnny liberty was sentenced to months in prison followed by three years of supervised release for his role in a tax and wire fraud scheme van hove previously pleaded guilty to one count of obstructing and impeding the administration of the tax laws and one count of wire fraud as part of the sentence van hove was ordered to pay dollar_figure restitution to defrauded investors van hove was also ordered to pay restitution to the irs based on income he received as a result of producing promotional materials for the institute of global prosperity according to court documents van hove offered clients schemes for hiding income and assets from the irs including the use of common_law trusts to conceal ownership and control of assets and income and the use of offshore trusts with related bank accounts in which assets would be repatriated through the use of a debit card on date in tacoma wa david carroll stephenson was sentenced to months in prison and ordered to pay dollar_figure million in restitution to the irs in date stephenson was convicted of conspiring to defraud the united_states and three counts of failing to file income_tax returns for three tax years according to the indictment and evidence introduced during trial stephenson helped hundreds of people create and operate pure equity trusts stephenson advised his clients that they could avoid paying income taxes if they placed their income and assets into the trusts even though they continued to control the use of the income and property placed in the trusts on date in las vegas nv irwin schiff was sentenced to a total of months in prison-151 months for tax_fraud and an additional months for contempt of court in addition schiff was ordered to pay more than dollar_figure million in restitution and to serve three years of supervised release in date schiff was convicted of conspiring to defraud the united_states aiding and assisting in the preparation of false income_tax returns filing his own false tax returns and evading the payment of millions of dollars in back taxes owed this marks the third time schiff has been convicted for committing federal tax offenses schiff previously has spent more than four years in jail for his tax crimes two associates of schiff cynthia neun and lawrence cohen were also convicted of aiding and assisting other taxpayers in the filing of false tax returns on date cohen was sentenced to months in prison neun was sentenced to months in prison and ordered to pay dollar_figure million in restitution according to the indictment and the evidence introduced at trial beginning in schiff aided thousands of taxpayers in the filing of false federal_income_tax returns with the irs that reported zero taxable_income in spite of the taxpayers earning reportable income schiff owned and operated freedom books a business that sold books tapes and informational packages encouraging customers not to pay income_tax proof of willfulness generally willfulness is proven using circumstantial evidence direct proof of a taxpayer’s intent to evade taxes is rarely available willfulness may be inferred however by the trier of fact from all the facts and circumstances of the attempted understatement_of_tax united_states v conforte 642_f2d_869 9th cir circumstantial evidence is indirect evidence meaning the prosecutor presents facts that will allow the jury to infer willfulness for example if the defendant is charged with failing to file a tax_return the prosecutor may show that the defendant has filed tax returns in the past this demonstrates that the defendant was aware of the requirement to file and allows the jury to infer that the defendant voluntarily intentionally violated a known legal duty see 788_f2d_1046 5th cir practical considerations cited in the internal revenue and the department of justice’s criminal tax manuals include a reminder from an accountant to the defendant that a tax_return is due letters from a service_center reminding the defendant of an internal_revenue_code requirement disregarding warning letters from the irs demonstrating a pattern of failing to file showing that a taxpayer has mailed frivolous arguments to the irs filing contradictory forms such as w-4 demonstrating that the defendant has lied to a revenue_agent or criminal investigator education and background evidence showing the defendant earned a large gross_income as you can see when considering any criminal tax matter the issue of willfulness is crucial it is imperative that evidence usually circumstantial be developed to overcome a taxpayer’s defense that they lacked willfulness
